Citation Nr: 0734028	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-07 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder, claimed as secondary to service-connected left and 
right foot disorders.

2.  Entitlement to service connection for a bilateral hip 
disorder, claimed as secondary to service-connected left and 
right foot disorders.

3.  Entitlement to service connection for a low back 
disorder, claimed as secondary to service-connected left and 
right foot disorders.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
September 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which, in pertinent part, denied the 
current appellate claims.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in September 2007.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical evidence is 
against a finding that the veteran's knee, hip, and/or low 
back disabilities are causally related to active service, to 
include as secondary to his service-connected left and right 
foot disorders.




CONCLUSION OF LAW

Service connection is not warranted for a bilateral knee 
disorder, bilateral hip disorder, or a low back disorder.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Here, the veteran was sent 
pre-adjudication notice by a March 2003 letter, which is 
clearly prior to the September 2003 rating decision that is 
the subject of this appeal.  In pertinent part, this letter 
informed the veteran of the evidence necessary to 
substantiate his current appellate claims, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and indicated the need for the 
veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  

The Board acknowledges that the veteran was not provided with 
a letter that included the information regarding disability 
rating(s) and effective date(s) discussed by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, for the reasons stated below, the preponderance of 
the evidence is against the veteran's service connection 
claims, and they must be denied.  As such, no disability 
rating and/or effective date is to be assigned or even 
considered for these claims.  Consequently, the Board 
concludes that the veteran has not been prejudiced by this 
lack of notification regarding the Court's holding in 
Dingess/Hartman.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records 
pertinent to the issues on appeal are in the claims folder.  
Nothing indicates that the veteran has indicated the 
existence of any relevant evidence that has not been obtained 
or requested.  He has had the opportunity to present evidence 
and argument in support of his claims, to include at the 
September 2007 Board hearing.  He was also accorded VA 
medical examinations regarding this case in April 2003, June 
2006 and July 2006.  Consequently, the Board concludes that 
the duty to assist has been satisfied.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board acknowledges that the provisions of 38 C.F.R. 
§ 3.310 were revised during the pendency of this case, and 
are effective from October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006).  In pertinent part, the 
regulation was retitled "Disabilities that are proximately 
due to, or aggravated by, service-connected disease or 
injury."  In addition, the current paragraph (b) of 38 
C.F.R. § 3.310 was redesignated as paragraph (c), and a new 
paragraph (b) was added regarding aggravation of nonservice-
connected disabilities.  The expressed purpose of this 
revision was to conform the regulation to the Court's holding 
in Allen, supra, under which a veteran may be compensated for 
an increase in the severity of an otherwise nonservice-
connected condition caused by aggravation from a service-
connected condition.  As the Board was required, previous to 
this change in the regulation, to consider whether service 
connection was warranted pursuant to the holding in Allen, 
supra, the veteran is not prejudiced by the Board decision to 
proceed with the adjudication of this case.  See Bernard, 
supra.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for bilateral knee disorder, bilateral 
hip disorder, and/or a low back disorder, to include as 
secondary to the service-connected left and right foot 
disorders.

The Board acknowledges, as an initial matter, that the 
veteran was treated for a back injury resulting from falling 
down steps in February 1980.  Further, he was treated for 
complaints of right knee pain in March 1980.  However, X-rays 
of the lumbar spine conducted in February 1980 found no 
fracture, disc narrowing, or joint pathology.  There was a 5 
degree levoscoliosis at L-1.  Moreover, no chronic back or 
knee disability was otherwise diagnosed during active 
service, nor was there medical evidence of a chronic hip 
disability.  In fact, the veteran's spine and lower 
extremities were clinically evaluated as normal on a 
subsequent July 1980 service examination.  

The veteran's service medical records, including an August 
1980 report of Entrance Physical Standards Board Proceedings, 
reflect that he was discharged from service for being 
overweight, unable to lose weight; and that obesity was 
documented since the time of enlistment.

The record further reflects that no chronic disability of 
either knee, either hip, or the low back was actually 
diagnosed until years after the veteran's separation from 
active service.  For example, no such disabilities were 
diagnosed on a March 1981 VA medical examination.  Records 
dated in June 1996 note complaints of radicular pain from the 
spine, with X-ray evidence of degenerative disc disease of 
the thoracic spine.  Subsequent records dated in November 
2002 note complaints of hip and knee pain.  Thereafter, the 
April 2003 VA joints examination, as well as the subsequent 
September 2003 addendum, confirmed bilateral knee, bilateral 
hip, and low back disorders. 

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

Turning to the issue of secondary service connection, Board 
wishes to note that the veteran is service connected for 
hallux valgus of the left great toe with callosities over the 
head of the first and fifth metatarsal bones, currently 
evaluated as 10 percent disabling, and hallux valgus of the 
right great toe with plantar wart, secondary metatarsal area, 
of the right foot, currently evaluated as noncompensable.  
The record, including an April 1997 deposition of S. D., 
M.D., reflects the veteran sustained an intercurrent fracture 
to his right foot in 1994, and that he also developed muscle 
atrophy of the right leg following this injury.

The Board further observes that there is competent medical 
evidence which both supports and refutes the veteran's claim 
of secondary service connection.  

The evidence in support of the veteran's claim includes an 
April 2006 private medical statement from D. L. J., D.O. 
(hereinafter, "Dr. J") identified as working in internal 
medicine.  In pertinent part, Dr. J opined that the veteran's 
bilateral knee disorder was secondary to "excessive trauma 
and abuse and misuse" while he was in a marching capacity in 
the military and on the drill team, and that the "excessive 
demands" applied to the veteran's knees and back at that 
time as result of the "rigorous performance of the drill 
team" led to the early demise of the veteran's joints.  In 
making this opinion, Dr. J referred to the veteran's 
treatment for the right knee in March 1980, as well as the 
subsequent treatment for feet problems in June and July 1980.  
Dr. J also noted the veteran's treatment for back pain in 
February 1980; and that it was documented in an exam on 
February 18, 1980, thru May 1980 that "discogenic disease of 
the spine was also part of the final diagnosis."

In a subsequent May 2006 statement, Dr. J indicated that the 
veteran's entire VA claims folder was present when he 
promulgated his opinion.

The evidence against the veteran's claim includes a September 
2003 addendum to the April 2003 VA joints examination, as 
well as the subsequent VA medical examinations in June and 
July 2006.  All of these VA examiners noted that they had 
reviewed the veteran's VA claims folder.

In the September 2003 addendum, that VA examiner stated that 
the veteran had mild severity of degenerative joint disease 
of the knees, hips, and low spine which were consistent with 
body habitus.  Therefore, it was the examiner's opinion that 
the low back condition, knee condition, and hip condition 
were less likely than not secondary to the veteran's foot 
condition.

The June 2006 VA examiner found that while the veteran did 
walk on the lateral aspect of his feet, the examiner did not 
feel this caused significant deformity of gait.  Moreover, 
the examiner felt that the changes on X-ray of the knees and 
spine were expected for a man of the veteran's age with his 
body habitus, and did not feel that these findings would 
cause significant disability.  Based on these findings, the 
examiner opined that it was not at least as likely as not 
that the veteran's feet had changed his gait to cause 
significant knee and back disability.  Also, the examiner did 
not feel that any marching the veteran had to do in the short 
period of time that he was in the service would have led to 
any of these changes, and that they were more related to the 
natural process of degenerative arthritis in a man of the 
veteran's age and of his size.

Finally, the July 2006 VA examiner stated, in pertinent part, 
that he really did not think there was any good connection 
between the veteran's foot problems and his back and knee 
problems.  First, the examiner noted that the veteran was 
overweight and that this had probably contributed more to the 
veteran's back and knee problems than anything else.  Second, 
the examiner stated the veteran was a diabetic and had been 
diagnosed as having a peripheral neuropathy and that this 
probably accounted for some of the current foot problems.  In 
other words, the problems the veteran was having with his 
feet now were coming from the lower back, not the other way 
around.  (VA treatment records reflect diagnoses of diabetes 
mellitus and peripheral neuropathy.)  Moreover, the examiner 
stated that there was really nothing on physical examination 
to indicate that the veteran's lower extremities were out of 
alignment or in any way putting abnormal stress on the knees 
or on the back.  Although the veteran did have a tendency to 
walk on the outside of the feet, he did this bilaterally, so 
there was no undue stress or asymmetry directed toward the 
knees or to the lower back.  The veteran's gait was also 
noted to be a little bit abnormal, and wide-based, but the 
examiner stated it was not that asymmetrical to throw an 
undue stress on any particular part of the body.  Further, 
the examiner indicated he concurred with the findings of the 
September 2003 addendum that the veteran's bilateral knee 
disorder was consistent with the veteran's age and body 
habitus, and that he strongly disagreed with the opinion of 
the private physician (presumably Dr. J).

The veteran has contended, to include at his September 2007 
hearing, that more weight should be accorded the opinion of 
Dr. J as he has been the veteran's treating physician for 
years, and, as such, more familiar with the veteran's 
condition than the VA examiners.  However, both the United 
States Court of Appeals for the Federal Circuit and the Court 
have specifically rejected the "treating physician rule."  
See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); see 
also Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, in 
offering guidance on the assessment of the probative value of 
medical opinion evidence, the Court has instructed that it 
should be based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill in 
analyzing the data, and the medical opinion that the 
physician reaches.  Claiborne v. Nicholson, 19 Vet. App. 181, 
186 (2005); Guerrieri, at 470-71.

The Board further notes that it finds Dr. J's opinion 
deficient for several reasons.  First, a review of the 
veteran's service medical records does not support Dr. J's 
characterization of the circumstances of the veteran's 
service, to include his references to "excessive trauma and 
abuse and misuse," "excessive demands," and the "rigorous 
performance of the drill team."  Second, while the March 
1980 X-rays noted levoscoliosis at L-1, the service medical 
records do not support a finding that he was diagnosed with 
discogenic disease as stated by Dr. J.  Moreover, Dr. J's 
opinion does not address the fact that no chronic knee, hip, 
or low back disabilities were shown until years after 
service, nor does he address the opinions of the 
aforementioned VA examiners that these disabilities are 
consistent with a man of the veteran's age and body habitus.

Turning to the opinions of the VA examiners, the Board finds 
significant the fact that three separate clinicians have all 
come to the same essential conclusion regarding the etiology 
of the veteran's knee, hip, and low back disorders following 
physical examination and review of the VA claims folder.  In 
essence, that these current disabilities are consistent with 
a man of the veteran's age and body habitus.  These examiner 
also concluded that the veteran's gait, etc., did not cause 
undue stress on his other joints.  In short, they provided a 
rationale in support of their opinion.  Moreover, both the 
June 2006 and July 2006 VA examiners specifically addressed 
the opinion of Dr. J, and concluded it was not consistent 
with what was actually documented in the record.

In view of the foregoing, the Board finds that the opinions 
of the aforementioned VA examiners are entitled to more 
weight than the opinion proffered by Dr. J.  Therefore, the 
Board concludes that the preponderance of the competent 
medical evidence is against a finding that the veteran's 
knee, hip, and/or low back disabilities are causally related 
to active service, to include as secondary to his service-
connected left and right foot disorders.  As the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefit sought on appeal with respect to these claims must be 
denied.


ORDER

Entitlement to service connection for a bilateral knee 
disorder, claimed as secondary to service-connected left and 
right foot disorders, is denied.

Entitlement to service connection for a bilateral hip 
disorder, claimed as secondary to service-connected left and 
right foot disorders, is denied.

Entitlement to service connection for a low back disorder, 
claimed as secondary to service-connected left and right foot 
disorders, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


